DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination of: 
“presenting the payment modality through an application window provided within a third party payment provider display area on the display, wherein the application window is linked to the third party payment provider and wherein presenting the payment modality preserves the instructions stored in the memory of the point of sale terminal; and 
sending, utilizing the application window and via the network interface, a payment request for payment by the third party payment provider according to the payment modality, wherein the sending comprises prepopulating, in the application window, identifying information associated with a consumer and/or the merchant in the payment request”, 
as recited in claim 21. 
Claims 27 and 35 recite similar limitations as set forth in claim 21, and therefore are patentable over prior art.
Claims 22-26, 28-34 and 36-40 depend, directly or indirectly, from claims 21, 27 or 35, and are patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2007/0288320 (Cooper et al.) discloses a system and method for performing authentication. The system may include a shared central processing server, a plurality of software components each residing in a corresponding point-of-sale (POS) workstation and an identity provider service. The server may reside at a merchant location and communicate with multiple POS workstations at the merchant location. The server may be configured to receive biometric information from each POS workstation. Each software component may communicate with a biometric sensor in communication with the corresponding POS workstation to receive biometric information. The identity provider service may be configured to communicate with the server, store registered biometric information and compare biometric information received from the server with one or more of the stored registered biometric information. One of the biometric sensor, a POS workstation and the server may convert a biometric image into a biometric template for comparison with the stored registered biometric information. 
However, Cooper et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2013/0197987 (Doka et al.) discloses methods and supporting systems for administering a loyalty card program including an application residing on a plurality of heterogeneous point-of-sale devices that captures consumer transaction data, wherein the consumer transaction data include the identification of a loyalty card, While the loyalty card is uniquely attributed to an individual consumer, the card may be used to conduct transactions unrelated retail entities, each having its own respective loyalty program, such that values for the individual loyalty programs may be maintained. 
However, Doka et al. fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2011/0055033 (Chen et al.) discloses architecture that employs a software development kit and an add-in model to collect payment data and communicate with payment processors in a point-of-sale (POS) application to meet new requirements in new markets. Data gathered from an add-in and from the POS application can be combined and then communicated to the payment processor. The payment method can be determined and payment processing routed to different payment processors based on data and schema of data collected is also described. An add-in can also programmatically obtain information from the POS application information about a transaction and authorize a payment. A payment collecting/processing API is the interface between the POS application tender logic and payment collecting/processing logic and defines how a payment collecting/processing add-in interacts with the POS application. 
However, Chen et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687